

SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”), is dated as of November 5, 2009,
made by LAS VEGAS GAMING, INC., a Nevada corporation (the “Grantor”), in favor
of Gaming Arts, LLC, a Nevada limited liability company (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Grantor is party to a certain Asset Purchase Agreement dated August
19, 2009 between the Grantor and the Lender, pursuant to which the Lender bought
certain assets from the Grantor.
 
WHEREAS, the Grantor has agreed to execute and deliver this Agreement to grant
the security interests described herein;
 
NOW, THEREFORE, in consideration of a $50,000 deposit for the licensing of PV2,
Grantor hereby agrees with the Lender as follows:
 
AGREEMENT
 
SECTION 1.                                Grant of Security Interest.  To secure
the prompt, punctual, and faithful deposit for a license fee, the Grantor hereby
grants to the Lender, for the benefit of the Lender and any affiliate of the
Lender, a continuing security interest in and to, and assigns to the Lender the
following, and each item thereof, whether now owned or now due, or in which the
Grantor has an interest, or hereafter acquired, arising, or to become due, or in
which the Grantor obtains an interest, and all products, proceeds,
substitutions, and accessions of or to any of the following (all of which,
together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):
 
(a)           All Keno receivables.
 
All terms used in this Section 1 and not otherwise defined in this Agreement
shall have the meanings given to them in the Nevada Uniform Commercial Code.  It
is intended that the Collateral include all Keno receivables.
 
SECTION 2.      Security Agreement.  The security interest in the Collateral
granted pursuant to this Agreement is granted in conjunction with the deposit
for a license fee owing by the Grantor to the Lender.
 
SECTION 3.      Perfection of Security Interests.
 
(a)           The Grantor irrevocably and unconditionally authorizes the Lender
to file at any time and from time to time such financing statements with respect
to the Collateral naming the Lender or its designee as the secured party and the
Grantor as debtor, as the Lender may require, and including any other
information with respect to the Grantor or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as the Lender may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof.  The Grantor hereby ratifies and approves all
financing statements naming the Lender or its designee as secured party and the
Grantor as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of the Lender prior
to the date hereof and ratifies and confirms the authorization of the Lender to
file such financing statements (and amendments, if any).  The Grantor hereby
authorizes the Lender to adopt on behalf of the Grantor any symbol required for
authenticating any electronic filing.  In no event shall the Grantor at any time
file, or permit or cause to be filed, any correction statement or termination
statement with respect to any financing statement (or amendment or continuation
with respect thereto) naming the Lender or its designee as secured party and the
Grantor as debtor.
 
- 1 -

--------------------------------------------------------------------------------


 
 
(b)           The Grantor shall take any other actions reasonably requested by
the Lender from time to time to cause the attachment, perfection and first
priority of, and the ability of the Lender to enforce, the security interest of
the Lender in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that the Grantor’s signature thereon is required therefor, (ii)
causing the Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the security
interest of the Lender in such Collateral, (iii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the security interest of the
Lender in such Collateral, (iv) obtaining the consents and approvals of any
governmental authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.
 
SECTION 4.   Remedies.  Upon the occurrence of any bankruptcy or other similar
proceeding involving the Grantor, all Liabilities shall be immediately due and
payable.  Upon the occurrence of any other default by the Grantor under or in
connection with the Advance Term Sheet (including the failure to repay any of
the advances or loans made thereunder when due and payable) or this Agreement,
the Lender may declare all Liabilities to be immediately due and payable and may
exercise all other rights and remedies afforded to the Lender under applicable
law as the Lender from time to time thereafter determines as appropriate.
 
SECTION 5.   Successors and Assigns.  This Agreement shall be binding upon the
Grantor and its respective representatives, successors, and assigns and shall
inure to the benefit of the Lender and its successors and assigns, provided,
however, the Grantor may not assign this Agreement, in whole or in part, at any
time, nor delegate any of its duties hereunder (with any such attempted
assignment or delegation being void), and provided further, no trustee or other
fiduciary appointed with respect to the Grantor shall have any rights hereunder.
 
SECTION 6.     Severability.  Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
 
SECTION 7.      Nevada Law.  This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the internal laws of the State of Nevada.
 
SECTION 8.     Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
[signature page follows]
 

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 


 
LAS VEGAS GAMING, INC.




By:  /s/  Bruce A. Shepard                                          
Name:    Bruce A. Shepard
Title:      Chief Financial Officer
 
 
 
ACCEPTED AND AGREED:


Gaming Arts, LLC




By:  /s/  David S. Colvin                                 
Name:   David S. Colvin
Title:     Manager


 

 
- 4 -

--------------------------------------------------------------------------------

 
